 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of September 6, 2017
and is entered into by and between Dropcar, Inc. (the “Company”) and Spencer
Richardson (the “Executive”).

 

WHEREAS, the Company, WPCS International Incorporated (“Parent”), and certain
other parties have entered into the Agreement and Plan of Merger and
Reorganization, dated September 6, 2017 (the “Merger Agreement”).

 

WHEREAS, the Company desires to employ the Executive and Executive desires to be
employed by the Company, in each case upon the terms and subject to the
conditions set forth herein, effective as of Effective Time (as defined in the
Merger Agreement).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

 

1.           Employment. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to be employed by the Company upon the terms and
subject to the conditions contained in this Agreement for the period beginning
on the Effective Time (the date of the Effective Time, the “Effective Date”) and
ending on the third anniversary of the Effective Date (the “Initial Term”);
provided, however, that commencing on the third anniversary of the Effective
Date and on each anniversary of the Effective Date thereafter (each, an
“Extension Date”), the Initial Term shall be automatically extended for an
additional one (1) year period (each, a “Renewal Term”), unless the Company or
the Executive provides the other at least ninety (90) days’ prior written notice
before the next Extension Date that Initial Term or Renewal Term, as applicable,
shall not be extended. The period of time between the Effective Date and the
termination of this Agreement shall be referred to herein as the “Employment
Period”. For the avoidance of doubt, this Agreement and Executive’s employment
shall be effective upon, and not be effective until, the Effective Time, and in
the event that the Closing (as defined in the Merger Agreement) does not occur
for any reason, this Agreement shall be null and void ab initio.

 

2.           Position and Duties; Transition. The Company shall employ the
Executive during the Employment Period as its Chief Executive Officer. The
Executive shall report to the Board of Directors of the Company (the “Board”).
The Executive shall serve as a member of the Board during such time that
Executive serves as the Company’s Chief Executive Officer. During the Employment
Period, the Executive shall perform faithfully and loyally and to the best of
the Executive’s abilities the duties associated with Executive’s position and
such other duties assigned to the Executive, from time-to-time, and shall devote
the Executive’s full business time, attention and effort to the affairs of the
Company and shall use the Executive’s best efforts to promote the interests of
the Company.

 

3.           Compensation.

 

(a)          Base Salary. The Company shall pay to the Executive an initial base
salary at the rate of $275,000 per annum, payable in accordance with the
Company’s standard payroll policies. On the first anniversary of the Effective
Date and each anniversary thereafter, the then-current base salary shall be
increased by 10%. The base salary, as increased in accordance with this Section
3(a), will thereinafter be referred to as the “Base Salary.”

 

(b)          Closing Payment. The Company will pay you a closing payment of
$250,000, less all applicable withholdings, on the Effective Date.

 

 

 

 

(c)          Quarterly Bonus. During the Employment Period and commencing in the
first full calendar quarter following the Effective Date, Executive will be
entitled to participate in the Company’s quarterly bonus program (the “Quarterly
Bonus”); provided, however, that Executive shall be entitled to a minimum
guaranteed Quarterly Bonus of $12,500, payable within thirty (30) days following
the end of the applicable calendar quarter. Executive must be an active employee
of the Company on the end of the applicable calendar quarter in order to be
eligible for and to be deemed as having earned any Quarterly Bonus.

 

(d)          Milestone Bonus. The Executive shall be eligible to earn a bonus
(the “Milestone Bonus”) based on the Company’s achievement of certain milestones
as set forth in Exhibit A, so long as the Executive is employed by the Company
on the date the milestone was achieved.

 

(e)          Anniversary Option Grant. On the first anniversary of the Effective
Date and each anniversary thereafter, the Executive shall be entitled to a grant
of an option (the “Option”) pursuant to an equity incentive plan adopted or to
be adopted by the Parent (the “Plan”) for the purchase a number of Shares that
is equivalent to 1% of the outstanding Shares (on a fully diluted basis) as of
the date of grant (“Shares”), at an exercise price per Share equal to the fair
market value of a Share on the date of grant determined in accordance with the
Plan. Subject to Executive’s continued employment through each applicable
vesting date, the Option shall vest and become exercisable in accordance with
the following schedule: (i) one-eighth (1/8th) of the Shares shall vest and
become exercisable on the ninetieth (90th) day following the date of grant (the
“Initial Vesting Date”); (ii) one-eighth (1/8th) of the Shares shall vest and
become exercisable on each ninetieth (90th) day anniversary of the Initial
Vesting Date such that the Shares shall be fully vested as of the seven hundred
and twentieth (720th) day following the date of grant; and (iii) to the extent
unvested, one-hundred percent (100%) of the Option shall vest upon a Change of
Control of the Company. The Option shall be subject to and be governed by the
terms of the Plan and an option award agreement to be provided by the Parent. As
used herein, “Change of Control” means a “change in the ownership” of, or a
“change in the effective control” of, the Company, or a change in
the “ownership of a substantial portion of the assets” of the Company” within
the meaning of Section 409A of the Code.

 

(f)           Milestone Option Grant. On the Effective Date, the Company shall
cause Parent to grant to Executive an option (the “Milestone Option”) pursuant
to the Plan for the purchase a number of Shares that is equivalent to 1% of the
outstanding Shares (on a fully diluted basis) for each applicable Milestone
listed in Exhibit B, at an exercise price per Share equal to the fair market
value of a Share on the date of grant determined in accordance with the Plan.
Subject to Executive’s continued employment through each applicable vesting
date, the Milestone Option shall vest and become exercisable based on the
Company’s achievement of certain milestones as set forth in Exhibit B.

 

(g)          Automobile Allowance. During the Employment Period, the Company
will provide the Executive with an automobile allowance of $600 per each month
for the Executive’s personal automobile expenses, payable monthly in accordance
with the normal payroll practices of the Company, less applicable deductions and
withholding as required by law.

 

(h)          Indemnification; D&O Insurance. With respect to any claim, loss,
damage or expense (including attorneys’ fees) arising from the performance by
Executive of his duties as an officer or member of the Board or any of its
subsidiaries (or in any other capacity on behalf of the Company or any of its
subsidiaries) (but excluding any of the foregoing that relate to a material
breach by Executive of the terms of this Agreement), during the Employment
Period and for a ten (10) year period following the end of the Employment
Period, Executive shall be entitled to indemnification and advancement of
expenses by the Company to the fullest extent permitted by law, as set forth in
the bylaws of the Company as in effect on the date hereof and under any
directors’ and officers’ liability insurance policy of the Company that may be
in effect from time to time. The Company agrees that it shall purchase and
maintain in effect during the Employment Period and for a ten (10) year period
following the end of the Employment Period, a directors’ and officers’ liability
insurance policy that provides coverage for all acts that occur during the
Employment Period.

 

 2 

 

 

(i)           Expenses. During the Employment Period, the Company shall
reimburse Executive for all reasonable business expenses incurred in the conduct
of Executive’s duties hereunder in accordance with the applicable expense
reimbursement policies of the Company.

 

(j)           Other Benefits. During the Employment Period, the Executive shall
be eligible to participate in the Company’s vacation and employee benefit plans,
including, without limitation, the Company’s medical, dental, and disability
plans, generally available to employees of the Company, subject to the terms and
conditions of such plans; provided, however, that the Company shall pay the
premiums associated with the Executive’s participation in the Company’s medical
and dental plans. Nothing in this Agreement shall preclude the Company from
amending or terminating any benefit plan or practice.

 

4.           Consequences of Termination.

 

(a)          In General. Executive’s employment may not be terminated by the
Company except for Cause prior to the end of the Initial Term. If the
Executive’s employment with the Company terminates for any reason, the Executive
shall be entitled to: (i) the payment of any amount of unpaid Base Salary
through and including the date of Executive’s termination (the “Termination
Date”); (ii) payment of any unused vacation, accrued through the Termination
Date; (iii) reimbursement of any previously unreimbursed travel and business
expenses accrued through the Termination Date; (iv) continuation of any group
health benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, or any similar applicable state law at Executive’s or his
dependents expense; and (v) any vested rights that Executive may have with
respect to any benefits plans of the Company (the payments and benefits
described in Sections 4(a)(i) through (v), collectively, the “Accrued
Benefits”). Except as set forth in the preceding sentence and in Sections 3(i)
and 4(b) below, the Company shall not have any further obligation hereunder to
Executive following any such termination.

 

(b)          Separation Payments. If Executive’s employment is terminated by the
Company without Cause (including as a result of the Executive’s death or
Disability) following the end of the Initial term, by Executive for Good Reason,
or the Initial Term is not renewed by the Company, then the Company shall: (i)
subject to Section 6, continue to pay to Executive one-twelfth (1/12) of the
annual Base Salary each month for a twenty-four (24) month period commencing on
the first scheduled payroll date immediately following the Termination Date, at
the rate in effect at the time of termination, payable in accordance with the
Company’s normal payroll practices; (ii) pay to Executive a single lump sum
payment of $100,000, such amount representing the guaranteed minimum Quarterly
Bonus for the twenty-four (24) month period following the Termination Date, such
amount payable on the first scheduled payroll date immediately following the
Termination Date; and (iii) to the extent unvested, fully accelerate the vesting
of any outstanding options, including, without limitation, the Option, any
Subsequent Option, and any Milestone Option, such that all outstanding options
are fully vested as of the Termination Date.

 

(c)          Cause. For purposes of this Agreement, “Cause” means any of the
following: (i) Executive’s engaging in any material acts of fraud, theft, or
embezzlement in connection with the performance of his duties hereunder; (ii)
Executive’s conviction for any felony, including any plea of guilty or nolo
contendere; and/or (iii) Executive’s providing services, in any capacity, to a
business that is in direct competition with the Company.

 

 3 

 

 

(d)          Good Reason. For purposes of this Agreement, “Good Reason” means,
without Executive’s consent: (i) a reduction in Executive’s Base Salary; (ii) a
diminution in Executive’s duties, authorities, or responsibilities, provided,
that there shall be no Good Reason if Executive is given a position of
materially similar overall scope and responsibility at the Company or its
successor or the parent of either thereof following a corporate transaction; or
(iii) the Company’s breach of a material provision of this Agreement, which
remains uncured thirty (30) days after reasonably detailed notice from Executive
to the Board. Executive must give the Board notice no later than the sixtieth
(60th) day following the initial occurrence of the condition constituting “Good
Reason.”

 

(e)          Disability. For purposes of this Agreement, “Disability” means
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

(f)           Obligations of Parent. The Company will cause Parent to assume any
obligations under this Agreement should the Company fail to perform or otherwise
breach any obligations under this Agreement.

 

5.           Federal and State Withholding. The Company shall deduct from the
amounts payable to the Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

 

6.           Section 409A Compliance. This Agreement and any payments or
benefits provided hereunder shall be interpreted, operated and administered in a
manner intended to avoid the imposition of additional taxes under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). Further, the
Company and Executive hereto acknowledge and agree that the form and timing of
the payments and benefits to be provided pursuant to this Agreement are intended
to be exempt from, or to comply with, one or more exceptions to the requirements
of Section 409A of the Code. Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment for purposes of this Agreement and no payments shall be
due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. If the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A payable on account of a “separation
from service,” such payment or benefit shall not be made or provided until the
date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(ii) the date of the Executive’s death, to the extent required under Section
409A. Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 7 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. With respect
to expenses eligible for reimbursement under the terms of this Agreement: (i)
the amount of such expenses eligible for reimbursement in any taxable year shall
not affect the expenses eligible for reimbursement in another taxable year; and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A of the Code. In addition, notwithstanding any provision of this Agreement
to the contrary, the Company and its affiliates, subsidiaries, successors, and
each of its officers, directors, employees and representatives, neither
represent nor warrant the tax treatment under any federal, state, local, or
foreign laws or regulations thereunder (individually and collectively referred
to as the “Tax Laws”) of any payment or benefits contemplated by this Agreement
including, but not limited to, when and to what extent such payments or benefits
may be subject to tax, penalties and interest under the Tax Laws.

 

 4 

 

 

7.           Clawback Policy. Any amounts paid pursuant to this Agreement shall
be subject to recoupment in accordance with any clawback policy that the Company
has adopted or is required in the future to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.

 

8.           Restrictive Covenant Agreement. Executive acknowledges that the
terms and conditions set forth in the Proprietary Information, Inventions and
Non-Solicitation Agreement between Executive and the Company (the “Restrictive
Covenant Agreement”) shall continue to apply, including, without limitation, the
terms of the confidentiality, non-solicit, and non-competition provisions
provided therein.

 

9.           Survival. Sections 4 through 15 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

 

10.         Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement to any
party hereunder shall be in writing and deemed given if addressed as provided
below (or at such other address as the addressee shall have specified by notice
actually received by the addressor) and if either (a) actually delivered in
fully legible form, to such address, (b) in the case of any nationally
recognized overnight express mail service, one day shall have elapsed after the
same shall have been deposited with such service or (c) if by email, on the day
on which such email was sent.

 

If to the Company, to the Company’s principal place of business.

 

If to the Executive, to the address and facsimile last on file with the Company.

 

11.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

12.         Entire Agreement. This Agreement and the Restrictive Covenant
Agreement constitutes the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof
including, but not limited to any other understandings, agreements or
representations between Executive and the Company or any subsidiary or affiliate
of the Company.

 

 5 

 

 

13.         Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.

 

14.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

15.         Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

16.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  DROPCAR, INC.         By: /s/ David Newman         Name: David Newman        
Title:   Treasurer and Secretary         EXECUTIVE         /s/ Michael Spencer
Richardson   Michael Spencer Richardson

 

[Signature Page to Employment Agreement]

 

 

 

 

EXHIBIT A

MILESTONE BONUS

 

Executive shall be entitled to a bonus payment (each such payment, a “Milestone
Bonus”) based on the Company’s achievement of the Milestones set forth in the
tables below; provided, however, that Executive must be employed on the date of
payment of the applicable Milestone Bonus in order to earn and be paid the
Milestone Bonus. Determinations with regards to whether a Milestone has been
achieved shall be in the sole discretion of the Company.

 

The Milestone Bonus will be paid within thirty (30) days of the Company’s
achievement of the applicable Milestone. The amount of the Milestone Bonus shall
be determined as set forth opposite the applicable milestone achieved in the
tables below:

 

Consumer Milestones

 

Milestone Achieved  Milestone Bonus  The Company’s achievement of the earlier
of: (a) 2,000 or more consumer subscriptions in any calendar month; or (b) an
annual run rate in excess of $8,000,000 (as measured at the end of an applicable
calendar month)  $50,000  The Company’s achievement of the earlier of: (a) 5,000
or more consumer subscriptions in any calendar month; or (b) an annual run rate
in excess of $20,000,000  (as measured at the end of an applicable calendar
month)  $250,000  The Company’s achievement of 10,000 or more consumer
subscriptions in any calendar month  $500,000  The Company’s achievement of
70,000 cumulative lifetime WILL hours  $25,000  The Company’s achievement of
250,000 cumulative lifetime WILL hours  $75,000 

 

B2B Milestones

 

Milestone Achieved  Milestone Bonus  The Company’s achievement, over any
consecutive 2 calendar month period, of an average of over 2,000 monthly
movements  $25,000  The Company’s achievement, over any consecutive 2 calendar
month period, of an average of over 5,000 monthly movements  $75,000  The
Company’s achievement, over any consecutive 2 calendar month period, of an
average of over 10,000 monthly movements  $200,000 

 

Other Milestones

 

Milestone Achieved  Milestone Bonus  The Company’s achievement of $5,000 in
contracted or recognized revenue in a single calendar month for any new
metropolitan area  $50,000 per metropolitan area  The Company’s achievement of a
$50,000,000 market cap*  $500,000  The Company’s achievement of a $100,000,000
market cap*  $1,000,000  The Company’s achievement of a $500,000,000 market
cap*  $5,000,000 

 

*For purposes of this Exhibit A, “market cap” shall be determined based on the
average closing price of a share of the Company’s common stock during any 30 day
trading window.

 

 

 

 

EXHIBIT B

MILESTONE OPTIONS

 

Subject to Executive’s continued employment through each applicable vesting
date, the Milestone Option shall vest and become exercisable based on the
Company’s achievement of the Milestones set forth in the table below. The
achievement of each Milestone shall represent 1% of the outstanding Shares (on a
fully diluted basis), which, for the avoidance of doubt, shall mean that the
Milestone Option, in the aggregate, equals 5% of the outstanding Shares (on a
fully diluted basis). Notwithstanding the foregoing, to the extent unvested,
one-hundred percent (100%) of the Milestone Option shall vest upon a Change of
Control of the Company.

 

Milestone Achieved   Milestone Option The Company’s achievement of the earlier
of: (a) $4,000,000 or more revenue for the period beginning on the Effective
Date and ending on the last day of the fourth quarter for 2017; or (b) an annual
run rate in excess of $6,000,000 (as measured at the end of an applicable
calendar month).   20% of the outstanding Shares subject to the Milestone Option
shall vest and become exercisable       The Company’s achievement of the earlier
of: (a) $5,000,000 or more revenue for the period beginning on the Effective
Date and ending on the last day of the second quarter for 2018; or (b) an annual
run rate in excess of $8,000,000 (as measured at the end of an applicable
calendar month).   20% of the outstanding Shares subject to the Milestone Option
shall vest and become exercisable       The Company’s achievement of the earlier
of: (a) $10,000,000 or more revenue for the period beginning on the Effective
Date and ending on the last day of the fourth quarter for 2018; or (b) an annual
run rate in excess of $15,000,000 (as measured at the end of an applicable
calendar month).   20% of the outstanding Shares subject to the Milestone Option
shall vest and become exercisable       The Company’s achievement of the earlier
of: (a) $15,000,000 or more revenue for the period beginning on the Effective
Date and ending on the last day of the second quarter for 2019; or (b) an annual
run rate in excess of $20,000,000 (as measured at the end of an applicable
calendar month).   20% of the outstanding Shares subject to the Milestone Option
shall vest and become exercisable       The Company’s achievement of the earlier
of: (a) $30,000,000 or more revenue for the period beginning on the Effective
Date and ending on the last day of the fourth quarter for 2019; or (b) an annual
run rate in excess of $40,000,000 (as measured at the end of an applicable
calendar month).   20% of the outstanding Shares subject to the Milestone Option
shall vest and become exercisable

 

Determinations with regards to whether a Milestone has been achieved shall be in
the sole discretion of the Company. The Milestone Option shall be subject to and
be governed by the terms of the Plan and an option award agreement to be
provided by the Parent.

 

 9 

